Citation Nr: 1034910	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 
1965.  He also has three years of additional active duty service.

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2005 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied service 
connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran requested to appear for a personal hearing before a 
Veterans Law Judge (VLJ) at the RO.  See May 2007 and September 
2009 substantive appeals.  In correspondence dated July 5, 2010, 
the Veteran informed his representative that he was unable to 
attend the scheduled July 16, 2010 hearing due to severe back 
pain.  He requested that the hearing be rescheduled in December.  
In correspondence dated July 8, 2010, the Veteran's 
representative informed the RO that the Veteran could not attend 
the hearing because of back pain and requested that it be 
rescheduled in 90 days.  There is no indication in the claim file 
that the Veteran has withdrawn his request for a hearing.  Thus, 
there remains an outstanding request for a Board hearing.

Because the RO schedules the hearings between the RO and the 
Board, a remand of this matter to the RO is necessary. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  The Veteran is entitled to a hearing before a 
VLJ, either in person or via video conference in lieu of an in-
person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 
C.F.R. § 20.700.  In light of the Veteran's request, the case is 
remanded for the Veteran to be scheduled for a personal hearing.  
Before scheduling the hearing, the RO should notify the Veteran 
of his option to participate in a video conference hearing in 
lieu of a personal hearing. 


Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his option to appear 
for a video conference hearing in lieu of 
an in-person hearing before a VLJ at the 
RO.  Then, appropriately schedule the 
Veteran for a hearing on the tinnitus 
claim in accordance with his request.  
Notify the Veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing is conducted, or in the 
event the Veteran withdraws his hearing 
request or fails to report for the 
hearing, the claim file should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

